Dear Mr. Bergeron:
You have requested the opinion of this office on whether levee maintenance within the Parish of Terrebonne can be legally performed by Parish employees rather than being bid pursuant to the Louisiana Public Bid Law. Your request states that the Terrebonne Parish levy system was built and completed in the late 60's or 70's and that the system has since been maintained by the Parish with the intent to retain a +8 foot elevation. Subsidence problems have resulted in at least a 6-inch drop every 10 or so years with current elevation levels being +7 feet or better. The type of maintenance contemplated by the Parish will maintain the existing levy by building up the top and sides of the levy and does not involve re-routing or re-aligning the levy system.
La.R.S. 38:2212(I), a portion of the Public Bid Law, provides:
  "This Section shall not apply to labor necessary for the maintenance of public works built and completed."
This provision of the Public Bid Law exempts from the bidding requirements of Sec. 2212A(1)(a) the work required to maintain public works once they are constructed. Public entities subject to the Public Bid Law are thus authorized to do maintenance work with their own personnel, rather than requiring the project to be bid out as a public work, even if the cost of the project exceeds $100,000. Prior Attorney General Opinions have stated that this exemption provision applies to the clearing and excavation of drainage canals and drainage structures including the dredging, widening and re-sloping of the structures and that the exemption allows the public entity the added flexibility in scheduling, responding to requests and utilization of publicly owned equipment. Attorney General Opinion No. 85-223 and No. 95-195.
The levy maintenance work contemplated by the Parish appears to be "maintenance of public works built and completed" and not construction of new levees. As such the work may be done with Parish employees in accordance with R.S. 38:2212(I). This provision is applicable only to "labor" and therefore, construction of new levees or the purchase of materials or supplies used in such maintenance work that cumulatively exceed the bid thresholds must be let for public bid.
It is therefore the opinion of this office that the work contemplated by the Parish, as described in the opinion request, appears to be maintenance of a public work already built and completed and therefore may be performed by parish personnel.
I trust that this answers your inquiry. Please let us know if we may be of further assistance in this matter.
Yours very truly,
                             RICHARD P. IEYOUB Attorney General
                             By: ____________________ RICHARD L. MCGIMSEY Assistant Attorney General
RPI/GRD/dam
DATE RELEASED: January 23, 2003